DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ray et al. (US 20160240118).
Regarding claim 1, Ray discloses (Figs. 1-19; in particular Figs. 7, 14-19) a display apparatus, comprising N numbers of display panels (66-68) substantially parallel to each other and spaced apart from each other along a depth direction (sections 0076, 0096), N is a positive integer greater than 1; wherein the N numbers of display panels are configured to display a composite image in a plurality of composite pixels (sections 0064-0065); a respective one of the plurality of composite pixels is a composite pixel comprising N display parts respectively from the N numbers of display panels, the N display parts pixels spaced apart from each other along the depth direction; and orthographic projections of the N display parts of the composite pixel respectively from the N numbers of display panels on a plane substantially parallel to the N numbers of display panels are substantially non-overlapping (Figs. 14-16; sections 0067, 0082-0088).

Regarding claim 16, Ray discloses (Figs. 1-19; in particular Figs. 7, 14-19) a lens (sections 0087, 0100).
Regarding claim 17, Ray discloses (Figs. 1-19; in particular Figs. 7, 14-19) the N numbers of display panels (66-68) are spaced apart from each other so that any two directly adjacent virtual imaging planes of a plurality of virtual imaging planes corresponding to the N numbers of display panels are spaced apart by a substantially same distance (section 0061).
Regarding claim 20, Ray discloses (Figs. 1-19; in particular Figs. 7, 14-19) 2 ≤ N ≤ 28 (Fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 9-14, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Tan (US 20190285935).
Regarding claim 4, Ray does not necessarily disclose a respective one of the N numbers of display panels is a liquid crystal display panel including a black matrix comprising a plurality of black matrix blocks respectively in a plurality of pixels; and a respective one of the plurality 
Tan discloses (Figs. 1a-8) a respective one of the N numbers of display panels (100) is a liquid crystal display panel including a black matrix (107) comprising a plurality of black matrix blocks (107) respectively in a plurality of pixels (106); and a respective one of the plurality of black matrix blocks is directly adjacent to a display part (108) of a respective one of the plurality of pixels. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Tan to increase the light transmittance. 
Regarding claim 5, Ray does not necessarily disclose the respective one of the plurality of black matrix blocks divides the display part of the respective one of the plurality of pixels into two sub-parts; each individual one of the plurality of black matrix blocks is directly adjacent to the two sub-parts of the respective one of the plurality of pixels; the respective one of the plurality of black matrix blocks divides a display part of a subpixel in the respective one of the plurality of pixels into two sub-portions; and the respective one of the plurality of black matrix blocks is directly adjacent to the two sub-portions of the display part of the subpixel in the respective one of the plurality of pixels.
Tan discloses (Figs. 1a-8) the respective one of the plurality of black matrix blocks (107) divides the display part of the respective one of the plurality of pixels into two sub-parts (108); each individual one of the plurality of black matrix blocks (107) is directly adjacent to the two sub-parts of the respective one of the plurality of pixels; the respective one of the plurality of black matrix blocks divides a display part of a subpixel (108) in the respective one of the plurality of pixels into two sub-portions; and the respective one of the plurality of black matrix blocks (107) is directly adjacent to the two sub-portions of the display part of the subpixel in the 
Regarding claim 6, Ray discloses (Figs. 1-19; in particular Figs. 7, 14-19) a back light module (12) for providing back light to the N numbers of display panels (66-68); wherein the back light module comprises a plurality of light emitting points (12) configured to respectively emit light along a direction toward a plurality of subpixels respectively.
Regarding claim 7, Ray does not necessarily disclose a respective one of the plurality of light emitting points is configured to emit light along a direction toward a respective one of the plurality of black matrix blocks directly adjacent to a respective one of the plurality of subpixels; and an orthographic projection of the respective one of the plurality of black matrix blocks on a base substrate covers an orthographic projection of the plurality of light emitting points on the base substrate.
Tan discloses (Figs. 1a-8) a respective one of the plurality of light emitting points (104) is configured to emit light along a direction toward a respective one of the plurality of black matrix blocks (107) directly adjacent to a respective one of the plurality of subpixels; and an orthographic projection of the respective one of the plurality of black matrix blocks on a base substrate (101) covers an orthographic projection of the plurality of light emitting points on the base substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Tan to increase the light transmittance.
Regarding claim 9, Ray does not necessarily disclose the back light module comprises a light guide plate having an array of light guide dots on the light guide plate thereby forming the plurality of light emitting points.

Regarding claim 10, Ray does not necessarily disclose the back light module comprises one or more light sources, a light guide plate, and a reflective mirror configured to collimate light from the one or more light sources into substantially collimated light; wherein the light guide plate is configured to receive the substantially collimated light from one or more lateral sides of the light guide plate, and configured to transmit light to the plurality of subpixels respectively through the plurality of light emitting points respectively.
Tan discloses (Figs. 1a-8) the back light module comprises one or more light sources (104), a light guide plate (101), and a reflective mirror (111) configured to collimate light from the one or more light sources into substantially collimated light; wherein the light guide plate is configured to receive the substantially collimated light from one or more lateral sides of the light guide plate (101), and configured to transmit light to the plurality of subpixels respectively through the plurality of light emitting points respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Tan to increase the light transmittance.
Regarding claim 11, Ray does not necessarily disclose the liquid crystal display panel is a fringe field driven liquid crystal display panel, in which a liquid crystal layer is driven by a fringe electric field.

Regarding claim 12, Ray does not necessarily disclose the liquid crystal display panel is one selected from a group consisting of an advanced super-dimensional switching liquid crystal display panel, an in-plane switch liquid crystal display panel, and a fringe field switching liquid crystal display panel.
Tan discloses (Figs. 1a-8) the liquid crystal display panel is one selected from a group consisting of an advanced super-dimensional switching liquid crystal display panel, an in-plane switch liquid crystal display panel, and a fringe field switching liquid crystal display panel (sections 0051, 0067). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Tan to increase the light transmittance.
Regarding claim 13, Ray does not necessarily disclose the liquid crystal display panel comprises a common electrode and a pixel electrode; wherein the common electrode comprises a plurality of common electrode branches spaced apart from each other; and the plurality of common electrode branches have a pitch less than 20 µm.
Tan discloses (Figs. 1a-8) the liquid crystal display panel comprises a common electrode (114) and a pixel electrode (114’); wherein the common electrode comprises a plurality of common electrode branches spaced apart from each other. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the 
Regarding claim 14, Ray does not necessarily disclose the liquid crystal display panel comprises a common electrode and a pixel electrode; wherein the pixel electrode comprises a plurality of pixel electrode branches spaced apart from each other; and the plurality of pixel electrode branches have a pitch less than 20 µm.
Tan discloses (Figs. 1a-8) the liquid crystal display panel comprises a common electrode (114’) and a pixel electrode (114); wherein the pixel electrode comprises a plurality of pixel electrode branches spaced apart from each other. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Tan to increase the light transmittance. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular pitch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 18, Ray does not necessarily disclose the display apparatus is free of any polarizer on two sides of the N numbers of display panels and between adjacent display panels of the N numbers of display panels.
Tan discloses (Figs. 1a-8) the display apparatus is free of any polarizer on two sides of the N numbers of display panels and between adjacent display panels of the N numbers of 
Regarding claim 22, Ray discloses (Figs. 1-19; in particular Figs. 7, 14-19) a method of driving a display apparatus comprising N numbers of display panels (66-68) substantially parallel to each other and spaced apart from each other along a depth direction (sections 0076, 0096), N is a positive integer greater than 1; wherein the N numbers of display panels are configured to display a composite image in a plurality of composite pixels (sections 0064-0065); a respective one of the plurality of composite pixels is a composite pixel comprising N display parts respectively from the N numbers of display panels, the N display parts spaced apart from each other along the depth direction; orthographic projections of the N display parts of the composite pixel respectively from the N numbers of display panels on a plane substantially parallel to the N numbers of display panels are substantially non-overlapping (Figs. 14-16; sections 0067, 0082-0088).
Ray does not necessarily disclose each of the N numbers of display panels is a liquid crystal display panel including a black matrix comprising a plurality of black matrix blocks respectively in a plurality of pixels; each individual one of the plurality of black matrix blocks is directly adjacent to a display part of a respective one of the plurality of pixels; the method comprises: illuminating light onto the plurality of black matrix blocks; and applying a fringe electric field to liquid crystal layers of the N numbers of display panels.
Tan discloses (Figs. 1a-8) each of the N numbers of display panels is a liquid crystal display panel including a black matrix (107) comprising a plurality of black matrix blocks (107) respectively in a plurality of pixels (106); each individual one of the plurality of black matrix .
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display apparatus of claim 8, in particular the limitations of the plurality of black matrix blocks in a second one of the N numbers of display panels have a width smaller than the plurality of black matrix blocks in a first one of the N numbers of display panels; wherein the second one of the N numbers of display panels is on a side of the first one of the N numbers of display panels distal to the back light module.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-18, 20, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CHARLES S CHANG/Primary Examiner, Art Unit 2871